Moyer, C.J.,
dissenting. R.C. 4115.16(A) provides that an “interested party” may file a complaint with the Administrator of the Bureau of Employment Services, alleging violations of the prevailing wage laws set forth in R.C. Chapter 4115. The statute thereby grants “interested parties” standing to initiate prevailing wage investigations.
The union contends that it falls within the definition of “interested party” provided by subsection (F)(2) of R.C. 4115.03. It claims that it was the authorized representative of employees of a subcontractor (Mohawk) of a person “mentioned in division (F)(1)” (Standard), who had “submitted] a bid for the purpose of securing the award of a contract for construction of [a] public improvement,” that being the heating and cooling upgrade of the Knox County Career Center.
The sole issue before us is whether the union had standing to file a prevailing wage complaint on behalf of employees of Mohawk. We need not, and should not, address Mohawk’s proposition of law on the broad terms presented by it. Instead, this case should be narrowly resolved solely based on statutory interpretation of the language the General Assembly chose to use in R.C. 4115.03.
Had the General Assembly chosen to limit subsection (F)(1) “interested party” status to persons who had submitted competitive bids, it could have expressly so provided. It did not. I agree with the majority to the extent that it recognizes that “interested parities],” as defined in R.C. 4115.03(F)(1), may include persons who have submitted bids in the form of requests for proposals as well as persons who have submitted formal competitive bids. I concur in the opinion of the majority insofar as it recognizes Standard to be a legal person who had submitted “a bid for the purpose of securing the award of a [public improvement] contract,” thereby qualifying as an interested party under subsection (F)(1) of R.C. 4115.03. Similarly, Mohawk qualifies as an interested party pursuant to subsection (F)(2), *616in that it was a “subcontractor of a person mentioned in division (F)(1) of this section,” ie., Standard.
It must therefore be determined whether the union fits within the definitional language of subsection (F)(3). The union asserts that it meets all three criteria set forth therein: (1) it is a bona fide organization of labor; (2) it was authorized to represent employees of a person mentioned in subsection (F)(1) or (2) of the statute, ie., Mohawk; and (3) it exists, in whole or in part, for the purpose of negotiating with employers concerning the wages, hours, or terms and conditions of employment of employees.
Like the majority, I also reject Mohawk’s argument that Local 33 does not fall within subsection (F)(3) of the R.C. 4115.03, in that the union had not negotiated with either Standard or Mohawk on behalf of its members. Local 33 did exist, “in whole or in part, for the purpose of negotiating with employers concerning the wages, hours, or terms and conditions of employment of employees.” I do not read the statute to impose a requirement that the union must exist, at least in part, for the purpose of negotiating with any particular employer. It suffices that the union exists for the purpose of negotiating wages, hours, or terms and conditions of employment with employers generally.
I dissent to the judgment of the majority because I believe the record before us fails to demonstrate that the union met the second branch of the three-prong test prescribed by subsection (F)(3). The record fails to prove that the union was “authorized to represent” Mohawk employees at the time the union filed its administrative complaint.
On September 18, 1995, Local 33 filed an administrative complaint alleging that Mohawk had violated the prevailing wage law. Local 33 acknowledges that it had no members who were Mohawk employees on that date or at any other time. It contends, however, that it had obtained signed authorization forms from six Mohawk employees. The forms stated that the signatories “authorized * * * Local 33, its agents and representatives to represent me in all manners [sic] pertaining to my claims regarding prevailing wage payments, pursuant to any Federal or State law.” All of the forms were signed on or after October 10,1995, subsequent to filing of the administrative complaint with the Department of Industrial Relations.
In my view, the execution of authorization forms may be used to authorize a union to stand in the place of non-member employees in regard to alleged prevailing wage claims. Execution of authorization forms such as those used in this case is analogous to the creation of an attorney-in-fact relationship, and sufficient to satisfy subsection (F)(3), if the forms are executed before the union takes any action on behalf of the employees. That would seem to be a basic principle that applies in a myriad of circumstances.
*617In the case at bar, the union did not hold “interested party” status at the time the administrative complaint was filed. In order to demonstrate its standing as an interested party pursuant to R.C. 4115.03(F)(3) based on the execution of authorization forms by non-union members, a labor organization should be required to demonstrate that the persons it claims to represent are, in fact, employees of the company accused of violating prevailing wage laws. As the record failed to establish that the authorization forms in favor of Local 33 were signed by persons employed by Mohawk at the Knox County Career Center project and that those forms had been executed prior to the filing of the administrative complaint, the trial court correctly ruled that the union had failed to establish standing to file prevailing wage claims on behalf of non-union member employees of Mohawk.
The majority holds that the execution by Mohawk employees of written authorization forms after the filing of the administrative complaint cured the deficiency. I do not agree. There is no evidence that the union advised the Department of Industrial Relations of the subsequent signing of these forms, and the department’s failure to act on the complaint may well have been based on an administrative determination that the complainant had not demonstrated standing. I note that the printed complaint form provided by the Department of Industrial Relations, and used by the union in this case, states, “To allege Interested Party status you MUST attach with the complaint sufficient evidence that you [comply with R.C. 4115.03(F) ].”
R.C. 4115.16(B) contemplates a determination of the merits of a prevailing wage claim by a common pleas court only where the appropriate administrative agency has not ruled on the complaint within sixty days after its filing. I therefore cannot join in the majority’s conclusion that the deficiency in the legal status of the union, which existed at the time of filing of the administrative complaint, was cured by the subsequent execution of authorization forms, especially where there is no reason to believe that their execution, and consequent establishment of standing, was brought to the attention of the administrative agency. The record does not support the conclusion that Local 33 either amended its administrative complaint or filed a new complaint after having obtained the requisite interested party status.
There is no statutory provision allowing a complainant to retroactively obtain the necessary interested party status so as to validate a prematurely filed complaint by a complainant who lacked standing. Rather, R.C. 4115.03(F)(3) uses the present tense in defining an “interested party” as a labor organization that “is authorized to represent” affected employees.
The majority gives new meaning to the legal status of an interested party and to the words “is authorized.” I trust we would not so easily change the meaning *618of “authorized” if a lawyer who has a right as a member of the Ohio bar to represent a person in a court does so with no authorization by the person to act as the person’s lawyer.
I would hold that, because Local 33 was not authorized to act for Mohawk employees on the date it filed the prevailing wage complaint, Local 33 lacked standing when it filed the complaint, and that the complaint thereby was legally deficient. Accordingly, I would hold that the common pleas court lacked jurisdiction to consider the merits of the prevailing wage claims.
I therefore respectfully dissent to the judgment of the majority.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.